John Sullivan, Deputy Attorney General, and Anne X. Alpern, Attorney General,
— You ask whether veterans of service in the Women’s Auxiliary Army Corps may receive World War II veterans’ compensation, in view of the fact that Congress has passed and the President has approved Public Law 86-142, 86th Congress, H. R. 3321, the Act of August 7, 1959, 73 Stat. 289, 10 U. S. C. §1038, which credits service in the WAAC as active military service for those persons who subsequently performed active service in the armed forces.
The period of service involved is that between May 13,1942, and September 30,1943.
The World War II Veterans’ Compensation Act of June 11, 1947, P. L. 565, sec. 2, 51 PS §455.2, defines “veteran” as “any individual, a member of the military or naval forces of the United States, or of any of her allies during World War II, between the seventh day of December, one thousand nine hundred forty-one and the second day of September, one thousand nine hundred forty-five . . .”
*462The new amendment, 10 U. S. C. §1038, reads as follows:
“Service credit: certain service in Women’s Army-Auxiliary Corps
“In computing years of active service of any female member of the armed forces, there shall be credited for all purposes, except the right to promotion, in addition to any other service that may be credited, all active service performed in the Women’s Army Auxiliary Corps after May 13, 1942, and before September 30, 1943, if that member performed active service in the armed forces after September 29, 1943. Service as an officer in the Women’s Army Auxiliary Corps shall be credited as active service in the status of a commissioned officer, and service as an enrolled member of the Corps shall be credited as active service in the status of an enlisted member.”
It is clear that by this amendment Congress has made a determination that service in the Women’s Army Auxiliary Corps under the stipulated conditions is, legally, aptive service in the military or naval forces of the United States:
The Pennsylvania statute establishes no criteria as to what makes any bonus applicant a “member of the military or naval forces of the United States”. The certification of Federal authorities, based upon Federal criteria, has been accepted as final. There ÍS' in fact and in law no other standard available upon which a determination of service could be made. It is therefore our opinion, and you are accordingly advised, that service in the armed forces of the United States, as determined by applicable Federal law, is service within the meaning of the Pennsylvania World War II Veterans’ Compensation Act, including service in the Women’s Auxiliary Army Corps by those subsequently serving in the other armed forces of the United States.